State of New York
Court of Appeals
                                                            This memorandum is uncorrected and subject to
                                                          revision before publication in the New York Reports.




 No. 34 SSM 26
 In the Matter of the Estate of
 Edward V. Giaquinto, Deceased.

 Cynthia A. Johnson,
        Respondent,
 Joann Farina,
        Appellant.
 (And Another Related Proceeding.)




 Submitted by Gerard F. Parisi, for appellant.
 Submitted by Donald J. Hillmann, for respondent.




 *    *     *     *     *    *     *     *     *     *    *      *     *     *      *     *     *

 On review of submissions pursuant to section 500.11 of the Rules, order, insofar as
 appealed from, affirmed, with costs. In response to petitioner's prima facie showing of
 entitlement to summary judgment on the issue of testamentary capacity, respondent failed
 to raise a triable issue of fact. Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia,
 Wilson and Feinman concur.


 Decided February 14, 2019